No. 88-449
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1989



IN RE THE MARRIAGE OF
WARREN HANKINS WASH,
                petitioner and Appellant,
         and
PEGGY LEE WASH,
                Respondent and Respondent.




APPEAL FROM:    District Court of the Fourteenth Judicial District,
                In and for the County of Golden Valley,
                The Honorable Roy ~odeghiero,Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                V. Joe ~eckie;Peterson, Schofield        &   Leckie, Billings,
                Montana
         For Respondent:
                John L. Pratt; Ask    &    Pratt, Roundup, Montana



                                     Submitted on Briefs:      June 8, 1989
                                          Decided: September 19, 1989

Filed:
Mr. Justice John C.   Sheehy delivered the Opinion of the
Court.


     In this case we affirm the division of the marital
estate in the appeal of the petitioner Warren arki ins Wash
from a judgment of marital dissolution entered in the
~istrict Court, Fourteenth Judicial District Court, Golden
Valley County.
     Warren arki ins Wash had been married to Peggy Wash some
eight years before their separation in August, 1984. Warren
petitioned for marital dissolution.     At the time, he was
employed as a bus driver for a school district earning
$21,762.00 per year under a contract that had four years to
run. Peggy had worked for the Milwaukee ailr road before it
ceased operations, and at the time of dissolution was working
for the Department of Agriculture, earning $10,653.00 yearly
or a net of $419.00 every two weeks. Peggy had a 14-year-old
daughter by a previous marriage, for whom Peggy received
child support in the amount of $100.00 per month.     Husband
had a child by a previous marriage for whom he paid $75.00
per month.
     The husband had undertaken bankruptcy proceedings which
absolved him of his debts except for income tax liabilities.
The parties filed separate income tax returns for the years
1984 and 1985 for which he incurred a liability of $5,574.00
in 1984, and $2,257.00 in 1985.    The wife, because of her
filing a separate income tax return for 1984 had an income
tax refund of $453.40.
     The parties had more liabilities to divide than assets.
One liability was a $1,000.00 debt owed to one Walter Meyers
for trucking expenses incurred on Warren's behalf.       The
District Court in its decree awarded two cows to the wife,
with the obligation attached that they be immediately sold
and the proceeds implied to the Walter Meyers' debt.
     Otherwise the District Court decreed that personal
property in each of their possessions be kept by the
respective parties, that each party pay his or her own legal
fees and costs, that the husband deliver to the wife a
motorcycle and that the husband turn over to the wife a
hackamore and set of reins as her property.         The court
further provided that each party be responsible for taxes for
prior years based on their separate returns.
     Vlarren attacks the division of the marital estate on the
grounds that it is inequitable and that the District Court
made no findings which sustained the division.     He claims
that the District Court gave him a negative $6,640.24 in
marital assets while giving the wife a positive $6,784.68 in
such assets.    He arrived at this conclusion, however, by
taking the highest value for the motorcycle, $4,000.00
instead of the $1,500.00 for which testimony appears in the
record. Moreover, much of his negative result is because of
the income taxes he owes for 1984 and 1985.
     The District Court further ordered that the husband pay
the wife $200.00 per month for three years as maintenance.
The husband attacks this provision of the decree claiming
that the award of maintenance was not in compliance with S
40-4-203, MCA, and that the court failed to make the
necessary findings to support an award of maintenance.
     The wife meets the contentions respecting maintenance by
pointing out the eight year duration of the marriage, during
which the wife worked to contribute to the marital expenses,
and that her earnings are approximately $500.00 short of her
necessary monthly living expenses, that his contract as a
school bus driver had an additional four years to run, the
value of which was not computed in the final judgment, and
that the husband's monthly earnings of $2,418.00 per month
clearly enabled him to pay $200.00 a month in maintenance.
     We determine here that the trial court did not abuse its
discretion in the award of maintenance to the wife, or in the
property disposition since the record fails to disclose an
arbitrary exercise of discretion.        In Re Marriage of
~oegering (1984), 212 Mont. 449, 510, 689 P.2d 260, 266;
Jerome v. Jerome (1978), 175 Mont. 429, 431, 574 P.2d 997,
998.   When, as in this case, the ~istrictCourt makes an
equitable distribution of property, and then determines that
the property is insufficient to provide for the spouse's
financial needs, it may award maintenance.     ~ i l tv. ~ i l t
(1984)~ 209 Mont. 140, 145, 679 P.2d 783, 786.
     Affirmed.